Order entered February 14, 2013




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-12-01261-CR

                                   TOMMY STONE, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                             Trial Court Cause No. F11-59672-Y

                                             ORDER
           The Court GRANTS court reporter Sharon Hazlewood’s February 10, 2013 request for

an extension of time to file the reporter’s record. We ORDER Ms. Hazlewood, as official court

reporter of the Criminal District Court No. 7, to file the complete record by MARCH 1, 2013.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sharon

Hazlewood, official court reporter of the Criminal District Court No. 7, and to counsel for all

parties.



                                                        /s/   DAVID EVANS
                                                              JUSTICE